 630DECISIONS OF NATIONALLABOR RELATIONS BOARDSargent Electric CompanyandNorman J.Kelly andHomer J. LeeInternationalBrotherhood of ElectricalWorkers,Local Union No.712, AFL-CIOandHomer J.Lee and Norman J.Kelly.Cases 6-CA-6152,6-CA-6336, 6-CB-2408, and 6-CB-2418March 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn September 10, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, the Respondents each filedexceptions and a supporting brief, and the GeneralCounsel and Charging Party Kelly filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge asmodified herein.The Administrative Law Judge found, and weagree, that the Respondent Company unlawfullydischarged Kelly around June 5, 1972. He orderedthe Respondent Company to make Kelly whole forany loss of pay suffered as a result of the discrimina-tion against him but, contrary to the urgings of theGeneral Counsel and Kelly, did not extend backpayliability to the Respondent Union. We agree with theGeneral Counsel and Kelly that, in refusing to do so,the Administrative Law Judge erred.As stated, Kelly's discharge was unlawful. He wasnot fired for the asserted economic reasons. Thesewere properly found to be mere pretext. Rather, hewas discharged for engaging in certain protectedunion-related activities which had evoked the dis-pleasure of Respondent Union's members on the job,including those who were supervisors, and Rogers,the Respondent Union's steward. Despite the obvi-ous fabricated nature of the pretextual reasonsadvanced for Kelly's discharge, Rogers neverthelessiThe steward had previously unlawfully threatened Kelly that he wouldno longer cooperate with Kelly because of his unpopular union-relatedactivitiesFurthermore,we note that,as foundby theAdministrative LawJudge, Rogers had the extraordinary power to remove employees from thejob, a power which he demonstrated to the three dissident employees hereinwhen he refused to permit them to go to work the day they arrived late atthe jobsite after visiting the offices of Respondent Union earlier thatmorning; and later, when one of them was transferred to a differentassignment,as he had threatened the day before Given this demonstratedpower and authority,Rogers' approvalof the discharge assumes thesigned the termination form-that is, approved thedischarge-without apparently raising any objectionsand clearly without consulting Kelly about thematter.' Thereafter the Respondent Union's BusinessManager Hill refused, when approached by Kelly, tomake any fair, impartial investigation of the dis-charge or to press a grievance on Kelly's behalf. Suchrefusal by Hill, the Administrative Law Judge rightlyfound, constituted an unlawful refusal by theRespondent Union to accord Kelly fair and properrepresentation.In view of the foregoing, it seemsrather obvious to us that the Respondent Union'sfailure throughits agentsto properly represent Kellywas a cause in Kelly's continued loss of pay resultingfrom his unlawful discharge.2Consequently, we shall provide that the Respon-dent Union jointly and severally with RespondentCompany make Kelly whole for any loss of pay hemay have suffered as a result of the discriminationpracticed against him in the manner set forth in thatsection of the Administrative Law Judge's Decisionentitled "The Remedy."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that SargentElectricCompany, Pittsburgh, Pennsylvania, itsofficers,agents,successors,and assigns, and Interna-tionalBrotherhood of ElectricalWorkers, LocalUnion No. 712, AFL-CIO, Pittsburgh, Pennsylvania,its officers,agents,and representatives, shall take theaction set forth in the said recommended Order as somodified:1.Substitute the following paragraph for para-graph A 2(d) of the recommended Order."(d)Make whole Homer J. Lee for any loss ofearnings he may have suffered as a result of thediscrimination against him in the manner set forth inthat section of the Administrative Law Judge'sDecision entitled "The Remedy," and jointly andseverallywith the Respondent Union, and in thesame manner, make Norman J. Kelly whole for anysuch loss he may have suffered from his unlawfuldischarge on or about June 5, 1972."characteristic of an affirmative rather than quiescent act2Member Fanning agrees for reasons stated in his concurring opinion inGeneral TruckDrivers,Chauffeursand HelpersLocal No692,etc (GreatWesternUnifrerght),209 NLRB \o.52. that the Respondent's refusal toproperly processa grievancefor Kellybecause of his union-related activitieswas unjustifiable and beyond the normal discretion accorded a union in itsrepresentative function.Accordingly.Member Fanning finds that Kelly wasrestrained and coerced within the meaning of Section 8(b)(l)(A) in his rightto enjoy the mutual aid and protection of his elected representativeguaranteed him under Section7 of the Act209 NLRB No. 94 SARGENT ELECTRIC COMPANY6312.Add the following paragraph as paragraph B2(b) and reletter the present paragraph as B 2(c)."(b) Jointly and severally with the RespondentCompany make Norman J. Kelly whole for any lossof earnings he may have suffered as a result of hisunlawful discharge on or about June 5, 1972, in themanner set forth in that section of the AdministrativeLaw Judge's Decision entitled "The Remedy."3.Substitute the attached notices for the Admin-istrative Law Judge's notices.APPENDIX Abe permitted on the job at any time; and we willtake effective measures to enforce these instruc-tions.WE WILL NOT question our employees concern-ing their intraunion activities.WE WILL NOT threaten our employees withretaliation for engaging in intraunion activities.SARGENT ELECTRICCOMPANY(Employer)NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes withor restrains or coerces employees with respect tothese rights.WE WILL NOT discriminate against our employ-ees for engaging in activities on behalf of theUnion or on their own behalf.WE WILL offer to Norman J. Kelly and HomerJ.Lee immediate and full reinstatement to theirformer jobs or, if those jobs are no longeravailable, to substantially equivalent jobs, withoutprejudice to any seniority or other rights andprivileges previously enjoyed by them.WE WILL make Homer J. Lee whole for anyloss of pay suffered as a result of the discrimina-tion against him and, jointly and severally withInternational Brotherhood of Electrical Workers,Local Union No. 712, AFL-CIO, we will makeNorman J. Kelly whole for any such loss he mayhave suffered as a result of his unlawful dis-charge.WE WILL NOT permit any employees to threatenor assault other employees or exclude them fromtheir jobs because of their intraunion activitiesand physical assaults upon or threats of physicalviolence to employees for such purposes will notDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.APPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represent-atives of their choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that restrains orcoerces employees with respect to these rights.WE WILL NOT discriminate in our representa-tion of any employee because of his lack ofmembership in this Union or because he engagedin intraunion activities.WE WILL jointly and severally with SargentElectric Company make Norman J. Kelly wholefor any loss of pay he may have suffered as a 632DECISIONSOF NATIONALLABOR RELATIONS BOARDresult of his unlawful discharge on or about June5, 1972.All employees in any bargaining unit representedby this Unionare bylaw entitled to and will receivefrom this Union nondiscriminatory representation inthe processing of their grievances and otherwisewithout regard to whether or not they are membersof this Union.INTERNATIONALBROTHERHOOD OFELECIRICALWORKERS,LOCAL UNION No. 712,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,1536 Federal Building,1000 LibertyAvenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.DECISIONSTATEMENT OF THE CASEPAUL E.WEIL,Administrative Law Judge:On June 9,1972,Homer Lee filed a charge against InternationalBrotherhood of Electrical Workers, Local UnionNo. 712,AFL-CIO,hereinafter called Respondent Union, allegingthatRespondent Union by threats and other acts andconduct restrained and coerced employees of SargentElectric Company,hereinafter called Respondent Employ-er, in violation of their rights under the Act. This chargewas docketed as Case 6-CB-2408.On June 22, 1972,Norman J. Kelly filed a charge(Case 6-CA-6152) againstRespondent Employer alleging that he had been discrimi-nated against by Respondent Employer to the encourage-ment or discouragement of membership in a labororganization.On the sameday Kelly fileda charge againstRespondent Union alleging that it had caused RespondentEmployer to discriminate against him and had otherwiseengaged in violations of Section 8(a)(1) of the Act (Case6-CB-2418).On September25, 1972,Lee filed a chargeagainst Respondent Employer alleging that it constructive-ly discharged him because of his concerted activities and inorder to discourage such concerted activities in violation ofSection 8(a)(1) and (3) of theAct (Case 6-CA-6336).On November28, 1972,theRegionalDirector forRegion 6 of the NationalLaborRelations Board, herein-after called the Board,issued a complaint against theRespondentEmployer on Case 6-CA-6336,alleging asviolativeof the Actthe dischargeof Lee. This complaintwas dulyanswered by Respondent Employer on December13, 1972.On March 30,1973, the saidRegional Directorissued a complaint against the Respondent Employer inCase 6-CA-6152 whichwas duly answered by RespondentEmployer on April 6, 1973.On May 31, 1973,the said Regional Director issued aconsolidatedcomplaintonCases6-CB-2408 and6-CB-2418 andon the same day issued an order furtherconsolidatingthatconsolidatedcasewithCases6-CA-6152 and 6-CA-6336. The CBcomplaint was dulyanswered on June 11, 1973, byRespondent Union denying,ashad Respondent Employer,the commission of anyunfair labor practice.On the issues thus joined the mattercame on for hearing before me at Pittsburgh, Pennsylvania,on July 9 and 10, 1973.All parties were present orrepresented by counsel,allhad an opportunity to callwitnesses,examine and cross-examine them,and to adducematerial and relevant evidence.At the close of the hearingall parties waived oral argument. Briefs have been receivedfrom all parties and have been duly considered.On the entire record in this matter and in considerationof the briefs, I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENT EMPLOYERRespondent Employer is a Pennsylvania corporationwith its principal place of business located in Pittsburgh,Pennsylvania, engaged in the building and constructionindustry as an electrical contractor.Respondent Employerannually receives goods and materials valued in excess of$50,000, for use in Pennsylvania,directly from pointsoutside the Commonwealth of Pennsylvania. RespondentEmployer is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE STATUS OF RESPONDENT UNIONRespondent Union is a labor organization within themeaning of Section 2(5) of the Act.Ill.THEALLEGED UNFAIRLABORPRACTICESA.BackgroundRespondent Employer isengaged atShipping Port,Pennsylvania,as a subcontractor in the construction of anuclear power station.While its workforce fluctuates itnormally runs somewhere around 200employees,most ofthem electricians.All supervisoryemployees and allstewards on the jobsite are membersof Respondent Union.Most of theemployees,ifnot all,have been dispatched byRespondent Union andare eithermembers or "travelers." IAt all timesrelevant hereto the relationship betweenRespondent Employer andits employees has been gov-erned by a collective-bargaining agreement betweenRespondentUnion and the WesternPennsylvaniaChapter1Travelers aremembers of sister unions who are working withinRespondent Union's geographical jurisdiction. SARGENT ELECTRIC COMPANYof the National Electrical Contractors Association Incor-porated, Beaver County Division, of which RespondentEmployer is a member.On February 28, three employees of RespondentEmployer, all travelers, took the day off to attempt to getcopies of the Union's contract. One or more of the threeprior to that time, had attempted to get a copy of thecontract from the shop steward on the jobsite, Rogers, whotold them that he could not furnish copies and indeedwished that he himself had one. The three employees, twoof whom are the Charging Parties herein, went to theBoard's office in Pittsburgh, thence were sent to the officesof the Labor Department in the same building where theywere informed that they had a right to the contract. Theythen went to the offices of the International Vice PresidentJohnson without success, then to the union hall in Beaver,Pennsylvania, where, in the absence of any officials of theUnion, they asked two ladies who were clerical employeesof the Union for copies. A discussion ensued betweenKelly and one of the ladies, Mrs. Holland, who took theposition that she could not give them copies and could notsee why they felt they had a right to copies since they werenot members of the local. From there they went to theHilton Hotel in Pittsburgh where an AFL-CIO conventionwas being held. There they met Respondent BusinessManager Hill in the lobby accompanied by one Namadam,an International officer.Prior to their arrival at the Hilton, Hill had beeninformed by his office that an agent of the Labor Boardhad been attempting to reach him. Hill called the Boardagent and was informed of the attempt of the three men toget copies of the contract. He told the Board agent thatcontracts were available to the men if they asked him forthem.When the confrontation took place in the lobby oftheHilton Hotel, according to the testimony of Lee andKelly,Hill led off the conversation by complaining thatthey had gotten the "Feds" on him and asked what theywanted. They told him they wanted copies of the contract.After some apparently heated discussion, Hill said he didnot have any with him but they could get them the nextmorning at 8 o'clock at the union office. Hill denied anymention of the "Feds", however he admitted that he hadakeady talked to a Federal agent about the problem andthat he knew what the men wanted when they accostedhim in the lobby of the Hilton.The next morning, as suggested, Lee, Kelly, and Bigler,the third employee, waited on Hill at the union office at 8a.m. They were kept waiting until 9:30 when Hill came outof his private office, met them in a corridor, and gave themcopies of the recently expired contract,2 he also gave themcopies of the local bylaws at their request. As they wereleaving Hill called Kelly aside and asked him if he did notthink he owed Mrs. Holland an apology. Kelly disagreedand said that if an apology was owed, it was owed him byMrs. Holland. According to his testimony, Hill slappedhim on the back and told him to get out of there before hegot in trouble.Hilldenied the slap or making thisstatement. I credit Kelly's account.When the three employees left the union office they went2Although the contract had recently expired, anew contract was at theprinters and was notyet available. The contracthad been changed only in633immediately to the jobsite where, as they entered, they metSteward Rogers who took them to the change trailer wherehe had an office. A rather lengthy conversation ensuedduring the course of which Rogers told the three employeesthathewas disappointed in their actions, especiallyBigler's, and said that the three men had jeopardized hisjob through their actions with the Department of Laborand everything that had happened the day before. Hethreatened to, separate Bigler and Lee who had beenworking together for 9 or 10 months as working partnersand indeed the next day Bigler was transferred to anothercrew.Kelly asked Rogers if the three men were fired.Rogers answered, "No you're not fired but I am not goingtocooperatewith you guys anymore. The workingagreement, you will work by it, it says 8 o'clock and youweren't here at 8 o'clock so you can't work today. It says 8till4:30 and since you weren't here you will not worktoday." The three men left the job and went to Bigler'shouse where they typed a letter to International VicePresident Johnson to request a meeting with him to discusstheir problems.Lee testified that one of the reasons that they wereseeking a contract was because they had learned thathealth benefits were available to union members pursuantto the contract and that the travelers had not been giventhese benefits. He had been told at Local 712 that travelerswere not covered by insurance and he wanted to find outwhere in the contract that was covered.It appears also that the three men had a complaint thattravelerswere discriminated against in the distribution ofovertime and a further complaint that a copy of the referralprocedure was not posted in the offices of the local unionas required by the contract and that the referral procedurewas operated to discriminate against travelers.On March 15 Bigler, Lee, and Kelly sent a formalcomplaint to IBEW Vice President Johnson charging thelocal,Hill, and Derbaum, the local president, with specificviolations under the IBEW constitution, the local bylaws,and the working agreement, specifically in failing toprovide copies of the working agreement and bylaws,failure to advise the three of the existence of the welfaretrust fund and the benefits available to them thereunder,failure to maintain a hiring hall procedure as set forth inthe contract, discrimination in dispatching travelers, andfurther discrimination against travelers in the assignmentof overtime by assigning it to members who are foremen oremployed by other contractors rather than to travelers whoare regularly assigned to the job on which the overtimeoccurs.When Lee was first dispatched to the Shipping Port jobhe was sent out as a welder because he had done somewelding in the past. This is the first job on which Lee hadbeen employed that required certified welders and he failedto pass a certification test. Accordingly, he was put onother work. On March 7, Foreman Stickle sent him to takeanother welding test and this time he passed it. On March17, Stickle transferred Lee to a job welding in an enclosedshop. Although Lee testified that he had no preference forthe wage scales,according to Hill's testimony 634DECISIONSOF NATIONALLABOR RELATIONS BOARDwelding he apparently made no complaint on beingtransferred to the welding job by Stickle.A few days after the three travelers received copies of theworking agreement, Lee asked Steward Rogers how to goabout paying the one-quarter of one percent that it speaksof in the working agreement to make the insuranceeffective.3Rogers answered that Lee had a copy of theworking agreement and that would tell him how to do it.On March 24, Stickle took Lee into a storage room wherehe directed him to straighten up some-boxes and put theroom in order. On this occasion he told Lee that he wassorry that he had helped Lee with the welding test and thathe had told the Company that Lee was a good man, hewent on to say that Lee "f-d the local, f- d himself, butf-d himself the most" and said, "you will be sorrier beforethis thing is over, mark my word you will be sorry."On April 5 a meeting or hearing was held before IBEWVicePresident Johnson on the charges filed by thetravelers. In order to attend the hearing they left the jobsiteat noon. Just before they left Foreman Stickle told Lee thathe did not know how Lee ever got involved in the matterbecause he had always figured that Lee was a pretty niceguy and then said that when he was driving down the streetin his Chevy and a Cadillac pulled up beside him he didnot feel that he should have that car. Lee answered that ifhe drove down the street in an old car and a new Cadillacpulled up beside him, if he paid for the new car he shouldhave it and that is the way he felt about his insurance. Thatwas the end of the conversation.As a result of the hearing or meeting before Johnson thecharges were withdrawn by the three employees and a"statement of clarification"was signed by Hill andDerbaum. The documentstatesthatagreements areavailable from the business agent on request from a"qualified journeyman," that notification of an individual'squalificationforbenefitsunder the welfare fund isacknowledged to be a responsibility of the trustees, thatreferral of applicants for employment shall be in accord-ance with the procedures outlined in the agreement, andthat construction overtime shall be equally distributedamong the journeymen on the job insofaras ispracticaland a list will be posted on the job.The next day, April 6, Lee walked into the fabricatingshop where he was regularly employed and found severalpeople standing in the shop, including one BobbyNamadam, the son of International Representative MikeNamadam who had been present at the confrontation inthe lobby of the Hilton Hotel(supra).Foreman Stickle wasalso present. As Lee walked in, Namadam said, "So you'vegot the balls to come back here today. If you stay on thisjob I'm going to break your f-g head." Lee said, "Maybe Ihad better leave";Namadam said, "Well maybe youbetter." Lee backed out the door and started to leave thejobsite when he ran into Kelly. He told Kelly what hadhappened and Kelly took him to the office of StewardRogerswhere he found Rogers and Earl Long, hisassistant. Lee told Rogers what had happened and Rogers3The working agreement provides that all electrical contractors pay intothe trust fund a sum equal to 6 percent of the weekly gross electrical payrolland then providesParagraph (3) All employees hereby agree to pay in to such Trust FundcalledBusinessManager Hill by telephone. He put Lee onthe telephone with Hill who said that he could guaranteethat Lee would have no more problems with Namadam,but he couldnot guaranteeitwith everyone else and forLee's safety he felt that he should ask him if he wanted totransfer from the job. Lee said that he would think it overand returned the telephoneto Rogers,who talked to Hill.After he hung up, Kelly told Rogers that Lee had no wayto get home so he was going to take him home and he didso and returned to the jobsite. When Kelly returned to thejobsite he went to his work area and told his foremanwhere he had been and the foreman acknowledged that thesteward had told him and said that Kelly should proceed towork.According to Hill's testimony, during this conversationhe offered to transfer Lee to another employer and Leesaid he would think it over.On April 10, the following Monday, Lee went back tothe job. Fearing to go on the jobsitealone,he had madearrangements over the weekend to meet with Kelly at theentrance and Kelly accompanied him to Roger's office.Lee told Rogers that he didn't want to transfer off the jobbut he was afraid to work in the fabricating shop andwould like atransferto one of the crews in the field.According to Lee's testimony, Rogers answered that hewould speak to Hill about a transfer and could not givehim an answer right away .4Lee told Rogers that he would not stay on the job whilethey were reaching a decision and asked Rogers to giveKelly the answer, yes or no, when a decision was reached.The next day Kelly askedRogers ifa decision had beenreached with regard to Lee's transfer and Rogers said that,due to the fact that the employer had spent so much moneyon Lee with the weldingtest, they felt he should stay in thefabricating shop. He asked Kelly to relate this to HomerLee and Kelly did so.Lee never returned to the job, nor did he further seek atransfer or a new dispatch from the Respondent Union, orthe employer.Norman J. Kelly testified that, after the filing of thecharges by the three travelers, most of his fellow employeesstopped talking to him, other than the necessarycommuni-cation having to do with the work and that Foreman RichLeonard continuously watched him although he was not ina supervisory capacity over Kelly. Kelly went to hisforeman, John Bender, and asked him if he was aware ofthe way the men and Foreman Leonard had been treatinghim. Bender answered that he had noticed a lot of thingslike that himself.Kelly then asked Bender if he wassatisfiedwith the way Kelly was working, saying that hewould be glad to change ifBenderwas having anyproblems withhim. Benderanswered that Kelly's work wassatisfactory and that he should keep on working as he hadbeen doing. Kelly askedBender ifhe would tell thesteward that Kelly wanted to speak to him on the matterand later in the afternoon Earl Long came to Kelly'sworkplace.Kelly asked Long if he was aware of howa sum equal to one-fourth of one percent of their weekly electrical grosswages, together with the required reporting forms to the office of thepublic member on or before the14th dayfollowing each payroll date.4According to Kelly's testimony,Rogers said he would have to checkwith Gill,the general foreman SARGENT ELECTRIC COMPANY635Bigler,Lee, and Kelly had been treated since they filedcharges and Long said that he was not aware of that,whereupon Kelly related some incidents to Long and toldLong that he thought that the Union should protect thethree men.A few days later Kelly went with Bigler, an apprentice hewas working with, and Steward Rogers to talk to GeneralForeman Gill about a complaint that Bigler had concern-ing some trouble with a fellow employee. Gill asked Biglerand Kelly why they had filed charges against the Unionand said that when he had traveled he didn't go into otherlocal unions stirring up trouble, but always did in Rome asthe Romans do. Bigler asked Gill if he was dissatisfied andwanted to fire Bigler and Kelly. Gill said he had noproblem with either one of them, he had no bad reports, hejust wanted to know why they were trying to start troublein the Union.On the first or second day of June, Foreman Bender left,apparently on vacation, and his place was taken by a newforeman, Ken Herman. Kelly worked under Herman'ssupervision for 3 days. On the fourth workday, Hermancame to him early in the morning and told him to get histools and lunchbox and come with him. As they walked outof the jobsite, Herman told Kelly he was firing him andKelly asked why. Herman said, "Because I don't like you."They walked into the office of General Foreman Gill.Assistant Steward Long was in the office and had aterminationslip that had already been signed by StewardRogers. Long asked Kelly to sign the termination slip.Kelly read the termination slip and said he didn't go alongwith the reasons for the termination and asked him ifRogers did so. Long said, "Evidently, because he hadsigned it." Kelly asked to talk to Rogers, but Long saidthat he was not available, whereupon, Kelly refused to signthe termination slip and asked if anyone from theCompany was going to sign it. Herman said he would beglad to sign the slip and did so. Long then put Kelly into atruckwith his tools and took him out of the jobsite.The termination slip gave as a reason for termination"Unsatisfactory work. Leaving work area without permis-sion."Kelly went immediately to the union hall to inform Hillthat he had been terminated. Hill asked him what he didn'tgo along with and Kelly told him that he thought his workwas satisfactory and he did not understand the part aboutleaving the work area without permission because nobodyhad explained it to him. He asked to file a grievance butHill told him that there was no grievance committee set upand there was no way to file a grievance; he said that theonly grievances they had were in connection with thereferral system, but that he would check into the matterand explain it the next day to Kelly if he returned to theunion hall.The following day Kelly returned and met with Hill. Hillhad a typewritten list with some five items on it which hesaid were the reasons given to him on his visit to the jobsitefor the discharge.One of the five referred to an occasion in December orearly January when the job steward saw Kelly in theparking lot 10 or 15 minutes before quitting time. Hillaugmented this by saying that Kelly had been absent quitea bit. Kelly pointed out that the only rule on the bulletinboard about absenteeism was that the foreman was to benotified in advance and if the absent employee did not callin within 3 days he would be terminated; since he had notbeen out for 3 days at any time he had not broken this rule.Kelly also pointed out that he was one of a number ofemployees who had left early on the occasion in Decemberand that they had been admonished by the shop steward ina group.Another itemmentionedby Business Agent Hill was thaton some particular day he had been caught looking at theovertime list in the steward's office. Kelly pointed out thaton several occasions when he passed by the steward'sofficeon business he had stopped and looked at theovertime list to make sure that it was being kept up inaccordance with the agreement which resulted from theApril 5 meeting. In fact he said the overtime list had notbeen kept up in accordance with the agreement. On oneoccasion the steward had not been in the office andanother employee, whose name he could not remember,had come in and found him looking at the overtime list."As far as unsatisfactory workgoes,"Hill said, "that isentirelyup to the foreman whether he is satisfied orwhether you satisfy him or not." Hill did not ask Kellywhether he had ever been warned by the foreman orwhether his work was unsatisfactory.Kelly asked again about filing a grievance and Hill againpointed out that there was no grievance committee andtold Kelly that if he did not like the way Hill had decided,that is to say to accept the discharge without furtheractivity on his behalf, Kelly could goto seeMr. Johnsonand he added, "you know where his office is, I'm sure." Onthis point Kelly left Hill's office.According to the testimonyofBusinessAgent Hillbetween the first and second visit of Kelly to his officeafter the discharge, he investigated the discharge. He didnot recall whether he investigated by telephone or on thejob, but thought that he had spoken to Kelly's immediateforeman, Herman, Area Foreman Tamporante, GeneralForeman Gill, and Steward Rogers. He could recall no partof his conversation with Herman but stated that Tampo-rante or Gill had given as the reason for discharge thatKelly was away from his job too much and that some ofthe work he did had to be ripped out. He did not know andthere is no evidence who prepared the termination form ormade the decision to discharge Kelly. The form was signedby Herman but only after Kelly was given the form andasked if anybody from management was going to sign it.5Respondent Employer called no witnesses other than Hill.Accordingly, there is no evidence on the record concerningthe alleged reasons for discharge other than that adducedin examinationand cross-examination of Kelly.Discussion and ConclusionsThe General Counsel contends that the admonition toKelly on February 29 at the union hall to get out of the5Although I am certainly not qualified as an examiner of questioneddocuments, it does not appear that the handwriting on the termination formis that of Herman 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion hall before he ended up with his "ass in a sling" wasa threat relating to Kelly's protected concerted activity,bearing the implication that Kelly could expect bodilyinjury if he, Bigler, and Lee persisted in their activities, andconstituted therefore an independent violation of SectionI reject this contention. While I find that Kelly,Bigler,and Lee were engaged in protected concerted activities intheir attempt to get copies of the contract, which ostensiblygoverned their employment, and to achieve for themselvesbenefits guaranteed either in the contract or in the Union'sworking rules,it isnot all that clear that this threat of Hillto Kelly concerned his activities in that regard, rather thanhis disagreement with the office employee, the subject thenunder discussion between Hill and Kelly. Although it isclear that considerable animosity against all three of thedissidents existed in Hill's mind, this particular threat doesnot appear to be related to Kelly's protected concertedactivities.Accordingly, I shall recommend the complaintbe dismissed with regard this threat.The General Counsel contends that Steward Rogers'statements to Lee, Kelly, and Bigler on their return to thejobsite after getting copies of the contract from Hillconstituted threats and coercion. Rogers complained thatthe actions of the three men had placed his job in jeopardyand told them that they could not expect any cooperationfrom him as long as they were left on the job. No questionisraised that Rogers made these statements, or that, inaddition, his threat to use Bigler's relationship with hisforeman as a weapon and to separate Lee and Bigler,which was accomplished the next day, reveals Rogers'animosity to the three men. Surely this animosity did notresult entirely from their attempt to get the contracts butrather resulted from their more basic attempt to get thehealth and welfare benefits theretofore available only tomembers of Respondent Local and to get what theydeemed to be their fair share of overtime.Respondent Union contends that Rogers' statements arenot coercive but that, in fact, they amounted to nothing butan assurance on Rogers' part that they would be given allthe protection of the contract, even as the other employees.A determination of whether Rogers' statements have acoercive impact must be founded at least in part on aconsideration of Rogers' specific place in the scheme ofthings on this jobsite. Rogers, as the union steward on thislarge job, was the only union "presence" on the job. Thejob itself was unusual if not unique in that the relationshipbetween the Union and the Employer is very close. Allrepresentatives of Respondent Employer are members ofthe local and indeed Respondent Employer's brief seems totake the position that its supervisors, evenGeneralForeman Gill, are not so much representatives of Respon-dent Employer as union members.BusinessAgent Hill, theonly witness called by either Respondent, testified thatshop stewards had the authority to remove employees fromthe job for breach of Respondent Employer's rules, and nogrievance procedure even existed on the job, although thecontract which purportedly covered the job provided forthe establishment of a grievance committee. The testimonyof Hill, as well as the facts adduced in the hearing, revealsthat the onlymeansby which an employee can grieve isthroughintraunioncharges againstunion officers or fellowmembers.Under all of these circumstances the jobsteward, the Union's eyes.ears,and mouth on the jobsite,has extraordinary power which was amply demonstrated tothe three dissident employees by Rogers in his refusal topermit them to go to work because they had been held upby Hill at the union office so long that they did not get tothe jobsite by 10 o'clock. Lee's testimony that otheremployees came to work at least that late and werepermitted to go to work stands unrebutted on the record.This refusal on Rogers' part to permit the three men to goto work on February 29 clearly demonstrated not only thepower Rogers had, but the propensity of Rogers to use it inprotection of his position,vis-a-vistheUnion and theEmployer. A further demonstration by Rogers of his powerand authority is revealed in the immediate transfer ofBigler on the following day as Rogers had threatened.Given the demonstrated power and authority of Rogerson the job, his propensity to use that power defensively andhis threat that the three men could not expect anycooperation from him as long as they were left on the job, Iagree with the General Counsel that the coercive nature ofthat statement is patent and that the threat violated Section8(b)(1)(A) of the Act.Also, as the General Counsel contends,Rogers' threat ofreprisal by using the relationship of Bigler and his foremanas a weapon left the three employees no doubt that theirworking conditions could be changed by Rogers because oftheir engagement in protected concerted activities. This tooviolatesSection 8(b)(1)(A) of the Act and I so find.B.The Lee IncidentAfter Lee and his two fellow employees filed theircharges and the charges were resolved, Namadam, the sonof the International representative, in the presence ofForeman Stickle, who unquestionably is a supervisor,threatened to break Lee's head if he remained on the job,Lee backed out of the fabrication shop where the incidenttook place and went to Steward Rogers' office to report theincident.While he was in the office Stickle entered, sawhim, and left without speaking. Lee talked to Hill bytelephone and Hill told him that he could controlNamadam but that he had better leave the job because Hillcould not guarantee to protect him against all the otherunion members.6Respondent Employer takes the attitude that it had noduty with regard to Lee inasmuch as this was an intraunionmatter. This, of course, is not quite what the Board hasenunciated the law to be. An employer has an affirmativeduty to safeguard his employees from union or antiuniongroups of employees.7 In the instant situation, Stickle didnothing to safeguard Lee, on the contrary, by his silence,he appears to have acquiesced in the threat of Namadam.hHill's acknowledgment that Lee had reason to be concerned with thereading the charges aloud at a membership meeting At a subsequentreaction of the members of Respondent Union reveals the seriousness withmeeting, according to Hill's testimony,he warned the membership againstwhich the Union viewed the charges filed by the three dissidents. Thethe direct action contemplated by Namadam.animosity of all the members was apparently aroused by Hill's action in7Newton Brothers Lumber Company,103 NLRB 564 SARGENT ELECTRIC COMPANY637Indeed, littlemore could be expected of Stickle who,theretofore, had warned Lee that he would be sorry forfiling those charges in such terms that, as the GeneralCounsel urges, his statements constitute no less than athreat of retaliation.The knowledge of Supervisor Stickle must be imputed toRespondent. The record does not reveal whether he everinformed higher supervision of the threat by Namadam toLee. At any rate, Lee was never at any time afforded anyassuranceby Respondent Employer that it would in anyway attempt to protect him. His departure from the jobunder these circumstances appears to be an exercise ingood judgment. Respondent Employer argues that itcannot be charged with an unfair labor practice in thissituationbecause Lee never attempted to go to any officialof Respondent Employer over the head of the top officialsto be found on the jobsite, all of whom are members ofRespondent Union. The Respondent Employer cannotdisclaim responsibility for the job by the expedient ofhaving no supervision on the job who were not unionmembers. An employer's supervisors remain agents of theemployer and their knowledge and actions are imputableto an employer, whether or not they are members of theunion, and if the employer chooses to permit them to usetheir supervisory authority in furtherance of their unionaims, it is no less responsible for the results of their actions.The actions called for here would appear to includeassurancesto Lee that his safety would be insured andadmonitions to his fellow employees that he was not beattacked on thejob. Neither was forthcoming.Under all the circumstances of Lee's departure from thejob, I conclude that he is the victim of a constructivedischarge which violates Section 8(a)(3) and (1) of the Act,and I so find.Finally,Respondent Employer contends that Lee, forreasonsof his own, abandoned any right to his job atShipping Port, relying on his testimony on cross-examina-tion that by April 15 he decided he did not want to go backto the Beaver job or work out of the Beaver local.However, by April 15, and to the present day as far as therecord reveals, no one has ever made any attempt to assureLee that he would be protected from retaliation bymembers of Respondent Union on any jobsite. Indeed theonly information he had on that score was Hill's statementtohim that he could not guarantee to protect him.Respondent Employer has not shown that it has yetoffered protection to Lee if he were to return to theShippingPort jobsite.Under the circumstances, histestimony scarcely adds up to the conclusion reached byRespondent Employer "that he just did not want to workout of the Beaver local."C.TheDischargeof KellyKelly continued in Respondent's employ after Lee'sdeparture met with"the cold shoulder"on the part of hisfellowemployees and worked under the continuingsurveillance of Foreman Rich Leonard.His own foreman,John Bender,acknowledged that he had noticed Kelly'sproblems and told Kelly that he was satisfied with Kelly'swork and that he should keep on working as he had beendoing.Gill, the general foreman,asked by Bigler and Kellyif he was dissatisfied and wanted to fire them, said that hehad no problem with either one of them, he had no badreports.He just wanted to know why they were trying tostart trouble with the Union. However, immediately uponForeman Bender'sdeparture,the new foreman, KenHerman, after only 3 days of supervision over Kelly,discharged him and told him that the reason was that hedid not like Kelly.We find Respondent's alleged reasons for the dischargein three different places.In its answer,RespondentEmployer states that Kelly was discharged for failure toproperly conduct the work required of him, for failure toobey companyrules and regulations, and for creatingdisturbances and loss ofwork productivity on the job. Thetermination form states that he was discharged forunsatisfactory work and for leaving the work area withoutpermission and the explanation allegedly given to BusinessAgent Hill referred to an occasion in December or Januarywhen Steward Rogers admonished Kelly and a group ofother employees for leaving early; another occasion in thevery recent past when Kelly had been caught looking at theovertime list in the steward's office; another that he hadbeen absent quite a bit and that he left the work area; and,finally, that his work was unsatisfactory.Icredit Kelly's testimony that Bender and Gill both toldhim that his work was satisfactory and that he shouldcontinueworking as he had been doing so. Thesestatements were both made after the harassment of thethree travelers commenced on April 5. Among the reasonsgiven for Kelly's discharge is the incident of December orJanuary which is not shown ever to have come to theattention of the Employer, prior to the hearing. Much wasmade by Respondents of the absenteeism of Kelly.However, Kelly testified without contradiction that otheremployees were absent more than he and there is noshowing that any absenteeism took place during the last 2months of his employment. The occasions on which he lefthis job were the three occasions where he accompaniedother employees to talk either to the steward or tosupervision. This is not normally considered leaving thejob and there is no evidence that Respondent Employerhad any rule forbidding employees to talk to the shopstewards or to their supervision. Equally, there is noevidence that Kelly was ever criticized for leavingliis jobprior to his discharge. As far as the alleged poor work isconcerned the only evidence on the record is that of Kellywho said that he did not perform any poor work and thatnone of the "tray" that he installed or fabricated had to bepulled down.He stated further that he was never criticizedfor his work. Business Manager Hill testified that one ofthe reasons given for their discharge was that tray thatKelly had installed had been taken down, however hecould not recall who had informed him of this and couldnot recall whether he had even talked to Kelly's immediateforeman who would be most likely to know of suchinformation. I do not credit his hearsay testimony againstKelly's assertion. If indeed Kelly's work had been lackingboth Respondent Union and Respondent Employer hadavailable the supervisory personnel who could have sotestified,but none were called. Accordingly, I creditKelly's assertion that he was unaware of any work that had 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot been adequately performed and that he was unawareof any of his work that had been torn down. The onereason given by Respondent Employer for the dischargethat ringstrue isthat Kelly caused too much trouble. Thetrouble he caused, however, was with the Union and morespecificallywith the shop steward and the businessrepresentative of the Union against whom he had filedcharges, and both of whom revealed to him their dislikeand displeasure with his activities. Clearly these activities,taken in concert with Lee and Bigler with the end ofrequiring the business agent and the shop steward torefrain from discriminatory activities against travelers, areprotected concerted activities within the meaning of theAct. The Respondent Employer cannot validly dischargean employee for filing charges against the Union. Anydisturbances on the job that resulted from the charges werenot shown to have been caused by Kelly but rather to havebeen directed at Kelly, Lee, and Bigler. I consider that thereasons advanced by Respondent Employer are pretextualand indeed Respondents made no effort to support thembefore me. The fact that Respondent Employer advancedpretextual reasons gives rise to an inference that the realreason for the discharge is an invalid one. I have nohesitation in finding that the real reason for the dischargeofKelly was the animosity directed against him by hisfellow employees and by the supervisors, all of whom weremembers of the Union, because of his union activities.Accordingly, I find that Respondent Employer is guilty ofa violation of Section 8(a)(3) and (1) of the Act indischargingKelly because of his intraunion activities.The General Counsel contends that Respondent Union,by its failure to afford fair representation to Kelly in hisgrievance stemming from his discharge, violated Section8(b)(2) and 8(b)(1)(A) of the Act, relying on the Board'sdecision inHughes Tool Company,147 NLRB 1573.The background of the allegation has been spelled outabove.The hostility by Hill and Rogers to the threedissident travelers is clear.When Kelly met with Hillasking the reasons for the discharge, Kelly told him thereasons given to him and expressed his disagreement withthem, whereupon Hill said he would check into it and"explain it" the next day. As the General Counsel pointsout,Kelly was not looking for explanations, he wantedrepresentation. Hill's choice of words was, I think, a clue tohis reaction to Kelly's discharge; i.e., he was prepared onlyto explain the discharge to Kelly, not to attempt to fight iton Kelly's behalf. The following day afteran "investiga-tion" Hill had a typewritten list of reasons allegedly givento him by the Respondent Employer for the discharge.However,his answers under cross-examination as to howthis list was compiled were so unsatisfactory as to leavedoubt whether Hill in fact had conducted any investigationother than to talk with Rogers who shared Hill's antipathyto Kelly. One of the reasons on the list, the reprimand inJanuary by Rogers, must have been obtained from Rogersas there is no indication that it was ever reported toRespondent Employer.Hill did not talk to Herman or if he did so had norecollection of what Herman said. Hill did not inquirewhether Kelly had been warned or whether other employ-eeswere treated the same way for the same allegedinfractions.When Kelly insisted on filing a grievance Hilltold him that there was no grievance procedure, that therewas no grievance committee, and that the only way hecould file a grievance would be to file intraunion chargesagainstHill,Rogers,or some other union member.Presumably only if theintraunioncharges ultimately led toa directive from the International Union to Hill to follow agrievance procedure would a grievance procedure then beinstituted.There is no provision for written grievance to be filed,the contract provides that grievances should be adjusted bythe duly selected representatives of both parties who, ifthey are unable to agree within 48 hours, shall refer themtoa joint conference committee. According to thetestimony of Hill,a joint conference committee has neverbeen selected. It would appear therefore that no grievanceever remained unresolved between Hill and whomever henegotiated with, presumably General Foreman Gill.It is apparent that the so-called investigation conductedby Hill was no more than a fiction. Indeed Hill testifiedthat he continued the investigation after he had informedKelly that he would do nothing for him; it appears that theinvestigation was undertaken solely to put together enoughreasons for the discharge to enable Respondents to defendthemselves in the event charges were filed.It is perhapsnaive to expect justice to ensue from a situation such asthiswhere the employee had offended both the representa-tives of his union and the representatives of managementwho were members of the Union by his actions to claim hisshare of the benefits of union membership. There was noneutral party to whom Kelly could appeal; it was in thebest interests of the Employer to maintain a goodrelationship with the Union;and the union members andagents were Kelly's real adversary in this matter. I considerthat the conduct of Hill with relation to the discharge ofKelly was arbitrary and invidious, it amounted to nothingmore than a refusal to grieve on Kelly's part and resultedinHill throwing the weight of the Union in support of theEmployer against Kelly, who, I have found above, hadgood reason to grieve. Accordingly, I find that the Union,by its failure even to consider supporting Kelly in hisgrievance,violated Section8(b)(1)(A) of the Act.Ihave found above that Supervisor Stickle threatenedLee with reprisal because of his participation in filing theinternal union charges. I find that the threat is violative ofSection 8(a)(I) of the Act. The General Counsel wouldhave me find that the questioning by General ForemanGill of Kelly and Bigler of why they filed charges and whythey were trying to cause trouble constituted an interroga-tion in violation of Section 8(axl) of the Act. I concludethat the General Counsel's position is well taken. Althoughit seems that Gill's curiosity about the reason for Kelly'sfiling of the charges would be more appropriately attribut-ed to his union membership than to his supervisory status,asRespondent Employer points out, the impact of suchinterrogation on an employee would normally be no lesscoercive. It appears that Gill is the highest rankingsupervisor of Respondent Employer on the jobsite. Kellyand Bigler had gone to him in an attempt to seek somemeasure of reassurance and protection from the activitiesof their fellow employees and from their supervisors. To be SARGENT ELECTRIC COMPANY639met, astheywere, with the questionwhy theyhad filedcharges and the admonishmentthat theyshould conformto the customs of the local is quite as coercive as anyinterrogation can be.I find that Gill's questioning andremarks constitute a violation of Section 8(a)(1) of the Act.IV.THE. EFFECT OF THE UNFAIR L&BOR PRACTICESUPON COMMERCEThe activities of Respondents set forthin section III,above, occurring in connection with Respondent Employ-er's operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Respondent Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Homer J. Lee and Norman J. Kellybecause of their concerted protected activities, RespondentEmployer has violated Section 8(a)(3) and (1) of the Act.4.By threatening and interrogating employees abouttheir intraunion activities and by the discharge of theemployees set forth above, Respondent Employer hasinterfered with, restrained, and coerced employees in theexercise of their rights guaranteed by Section 7 of the Actin violation of Section 8(a)(1) of the Act.5.By arbitrarily and invidiously failing to supportNorman J. Kelly in the handling of a grievance stemmingfrom his discharge, by threatening the withdrawal ofrepresentation by the Union because of employees engag-ing in intraunion activity, and by threatening to cause theEmployer to take reprisals against employees because oftheir protected activities, Respondent Union is engaging inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices I recommend that they cease anddesist therefrom and that they take certain affirmativeaction which is necessary to effectuate the policies of theAct. Having found that Respondent Employer unlawfullydischargedHomer J. Lee and Norman J. Kelly, itsemployees, I recommend that Respondent Employerreinstate them and make them whole for any loss of paythey may have suffered as a result of the discriminationagainst them, by making payment to them of the sum ofmoney equal to that they would have earned but for the8 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and reccmmended Order herein shall, as provided in Sec.discrimination in accordance with the principlesenunciat-ed by the Board inF.W.Woolworth Company,90 NLRB289 andIsisPlumbing & Heating Co.,138 NLRB 716.The General Counsel requests that by way of remedyRespondent Union should be ordered to reimburse Kellyin the manner set forth in the Board orders inPort DrumCompany,180 NLRB 590, andLocal 485, InternationalUnion of Electrical, Radio & MachineWorkers, AFL-CIO(AutomotivePlating Corp.),183 NLRB 1286, and that theliability of Respondents should be joint and several. This isnot the case that was set forth inPort DrumandAutomotivePlating.Here there is no evidence that the Union causedthe discharges and the discriminatees will be made wholeby Respondent Employer. While the basic dispute does notnecessarily concern Respondent Employer,it isresponsiblefor the actions taken by its supervisors even though theyare motivated by intraunion considerations. Accordingly, Ireject the argument of the General Counsel and provide asto the Union only a cease-and-desist order.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDERSA.Respondent Employer, Sargent Electric Company,Pittsburgh, Pennsylvania, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyof its employees to discourage them from engaging inintraunion activities.(b)Threatening or interrogating its employees abouttheir intraunion activities.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their Section 7rights to organize and bargain collectively or to refrainfrom such activities.2.Take the following affirmative action:(a)OfferNorman J. Kelly and Homer J. Lee fullreinstatement to their former jobs, dismissing, if necessary,employees subsequently hired to replace them, and if suchformer jobs no longer existreinstatethem to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges.(b) Advise and admonish its employees and its supervi-sors that Respondent will not permit employees to bethreatened or assaulted by other employees or otherpersons on the jobsite.(c)Advise Homer J. Lee that upon his return to theShipping Port jobsite Respondent Employer will undertaketoprotect him against threats and assaults by otheremployees.(d)Make whole Homer J. Lee and Norman J. Kelly fortheir lost earnings in the manner set forth above in thesection of this Decision entitled "The Remedy."(e)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, all102.48of theRules and Regulations,be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemedwaived for all purposes. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(f)Post at its jobsite at Shipping Port, Pennsylvania,copies of the attached notices marked "Appendix A"9 and"Appendix B." Copies of Appendix A, on forms providedby the Regional Director for Region 6, after being dulysigned by an authorized representative of the RespondentEmployer and copies of Appendix B after being dulysigned by an authorized representative of RespondentUnion shall be posted by Respondent Employer immedi-ately upon receipt thereof and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by RespondentEmployer to see that the notices are not altered, defaced,or covered byanyother material.(g)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.B.Respondent Union, International Brotherhood ofElectricalWorkers, Local Union No. 712, AFL-CIO,Pittsburgh, Pennsylvania, its officers, agents, and repre-sentatives, shall:1.Cease and desist from:(a)Restraining and coercing employees of SargentElectric Company in the exercise of their right to engage inintraunion activities, including filing of charges against theofficers of Respondent Union.(b) Refusing and refraining from giving employees good-faith representation in grievances filed by said employeesagainst Sargent Electric Company.(c)Otherwise restraining or coercing employees ofSargent Electric Company in any othermanner in theexercise of their Section 7 rights to organize and bargaincollectively or to refrain'from such activities.2.Take the following affirmative action:(a)Post at its business office, meeting halls, or otherplaceswhere it customanly posts notices copies of theattached notice marked "Appendix B." 10 Copies of saidnotice on forms provided by the Regional Director forRegion 6, shall, after being -duly signed by an authorizedrepresentative of Respondent Union, be posted by Respon-dentUnion immediately upon receipt thereof and bemaintained for 60 consecutive days thereafter. Additionalcopies of said Appendix B shall be duly signed by anauthorized representativeofRespondentUnion andfurnished to the said Regional Director for transmission toRespondent Employer for posting by Respondent Employ-er in accordance with the Order directed to RespondentEmployer above.(b) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.9In the event that the Board'sOrder is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals,the words in the notice reading "Posted bythe National Labor Relations Board "Order of the National Labor Relations Board" shall read "Posted Pursuant10 See fn 9, supra